Case 3:18-cv-01559-RV-EMT Document 79 Filed 12/14/20 Pagelof4 ©

UpETEs STATES DESTLECT Couet Foe-THé

 

 

 

 

USEcrx Agoste

 

NOVAELSW OESTeecrof’ Frrexesd _
RE ASAC OLA (DEE SFP OW

 

 

 

Rai ndi Fe

 

 

 

 

 

 

 

SOT Se CoecbucGe eal. /
dSeEeadanls

 

 

PLAT N Tree EXWI Br

 

 

Comss Now Planlies Felix Agosto eva se

 

| and eesPectEully eo Ade \onatable Courk

 

le wis Oce Avial exvhilit alyeady in

 

Eledag Clatalsel dork have khem.

 

 

|. USE of Foece VSP0ey.

 

 

 

 

Hh. Dncideat Relcte

 

 

DH. DiSerplivery LVePacks 7

 

 

 

 

 

 

 

 

 

 

Code 33.210, Seo G Soocre

CO): DeRarhwentol Cocceehions P\vey
Reseed dye. Kaci do. Advaiaistoative

 
Case 3:18-cv-01559-RV-EMT Document 79 Filed 12/14/20 Page 2 of 4

 

3d) Medical Record

 

 

 

 

 

7: SLECTROVECALLA STSCED = yFoC MATSON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ ld: FL Aed Cameca Audio Video
C): De Rardmenk of coccechions Ra hiey
Reocedvve (oo2z- 033 Eiped Camera
and Weld Wand ideo Camera
4. OSPAGTMENT OF CORVECT TONS
Come LAS Wyss
ON. Sp mate OcrlVances
W- exumbsds Filed with Plavaier
Eycar Carl \ ory ok.
dD. Flo dda Cekarkwent Cao ten Fortemnent:
\e Lhers,

 

 

 

 
Case 3:18-cv-01559-RV-EMT Document 79 Filed 12/14/20 Page 3 of 4

 

TWECE COTE Plein: cc qy \e Ms We \Nonocehte

 

 

Couc\ WAS, exhilo AS odfeadss | AWN. eived Foe ¢ Pye

 

darte\ rere cok ant & GI eS Xe \uss Lhe honombe

 

couck Yo Eventsh cegies Jo ne ducy ana

 

de deFendantks as order boy Ve Court

 

 

document 63, Daubice doo) have Codies.

 

CEGET TES CATE o¢ SEC ES

 

 

x \nre Calon Cen’ + Mnod Ane Fore CONG AA

 

o eevee correcd COPY Wad een Pade in AW

 

\nands of Pal Cea Fac\ky AeQury fow

 

marie Sor Uarhad shabes &skech coach

 

A Mocha Vodka Rob oh (ee \ Rensacda Slag daw

 

2746 0 and Coynsel OF celacd Fer Lv de Cendwts

 

ore Dekrdtey YOS Scull monvoe Sree’:

 

 

allelnasse¢ Clagia Oy SUG on Wis dar He
Agcember. “Zsee:

 

 

Vere hE w\ 4 Submi Mx |

 

ately breea Te TIZUG

 

 

Hes
“Takk B06 Sto SMITA

 

COee Sk Ss \t one “23

 

Row gy Ren Eanihy

 

Cras. oy UoT00

 

Cock Lav Wy dole, XY onda 23340

 

 

 

 

 

 

 

a
 

Case 3:18-cv-01559-RV-EMT Document 79 Filed 12/14/20 Page 4 of 4

 

 

 

 

 

  

          

FAIL Roost arrest retooe 21S
Ravi Vain Eaas4 FOREVER
Reo Rex Worcs - 4 RECEIVED pee, F
Wo re Las davdole ; Flo €4 a Sysy io | C ia £02) Bern Swallow
UPETES STATES DESTEECT County
POSRVWETY DEsv cero’ Flo zBoa
A POoT™B Vaal sweey
Raensoacala, Flos da SLSOL
! LEGAL MATL = BREceeteee cone | Mi ulbbelipfltiiietiiiidiiidafipihedl
| .

ee _
